Citation Nr: 1427002	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence exists to reopen a claim of service connection for left total knee arthoplasty (TKA) residuals. 

2. Entitlement to a higher rating for a right TKA for residuals of injury with degenerative arthritis, evaluated as 30 percent disabling. 

3. Entitlement to a higher rating for peptic ulcer disease (PUD), evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955 and from May 1955 to August 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. In March 2010, the RO denied the claim for an increased rating for the right knee TKA currently rated 30 percent disabling and found no new and material evidence existed to reopen the claim for service connection for a left TKA. In April 2009, the RO denied the claim for an increased rating for PUD, currently rated 10 percent disabling. 

While the right TKA disability was originally granted on the basis of aggravation in December 1958, the degree of disability apparently was not ascertainable; no deduction or offset is made. See 38 C.F.R. § 3.322 (2013). 

In January 2014, the Veteran testified before the undersigned at a Board video hearing. A copy of the transcript has been reviewed and is associated with the file. 

Although the Veteran submitted a VA form 21-22 in July 2013 for the South Carolina Division of Veterans Affairs, he was represented by the American Legion at the January 2014 Board hearing (he had been represented by the American Legion since 1996). When the Board sent a letter to clarify if he wanted different representation, a new VA form 21-22 appointing the American Legion was submitted. The Board finds no prejudice in the American Legion representing the Veteran at the Board hearing.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a sleep disorder, and depression secondary to the service-connected right knee TKA have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issues of whether new and material evidence exists to reopen a claim of service connection for a left TKA; entitlement to a higher rating for a right TKA for residuals of injury with degenerative arthritis, evaluated as 60 percent disabling; and entitlement to a higher rating for PUD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The right TKA residuals are manifested by chronic severe pain or weakness. 


CONCLUSION OF LAW

The criteria for a 60 percent rating for the right TKA residuals have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2013). 

For one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned, followed thereafter by a 60 percent schedular rating when there are chronic residuals consisting of severe painful motion or weakness. 38 C.F.R. § 4.71(a), DC 5055 (2013). With intermediate degrees of residual weakness, pain or limitation of motion rate, the disability is to be rated by analogy to DCs 5256, 5261, or 5262 and a minimum rating of 30 percent is assigned.  

DC 5256 addresses ankylosis and does not exceed 60 percent disabling. DC 5261 addresses limitation of extension; when it is limited to 20 degrees a 30 percent rating is assigned and 0 degrees is normal (see Plate II, 38 C.F.R. § 4.71a). DC 5262 addresses limitation of flexion; flexion beyond 60 degrees does not warrant a compensable rating. 

Here, the February 2010 VA examination report noted the Veteran's right knee had extension to 20 degrees with pain and flexion to 75 degrees with pain. The January 2013 VA examination report showed the severity of the right knee TKA was chronic residuals consisting of severe painful motion or weakness. 

Resolving doubt in favor of the Veteran, the evidence shows that the Veteran has chronic residuals consisting of severe pain or weakness. This level of impairment most closely approximates the criteria for a 60 percent rating. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7. 


ORDER

An increased rating of 60 percent for the right TKA residuals is granted. 


REMAND

A remand is required to obtain Social Security Administration (SSA) records, updated VA treatment records, new and updated VA examinations, and adjudicate entitlement to a total rating for compensation based on individual unemployability.  See, 38 C.F.R. § 3.159(c)(2), (4) (2013). 

Accordingly, the case is REMANDED for the following action: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1. Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013). 

2. Associate all updated VA treatment records in the file; it appears the last VA records associated with the file were from February 2013. 

3. Review all records newly associated with the file and determine whether new and material evidence has been submitted for the claim of service connection for the left TKA residuals. If so, undertake appropriate action, to include providing a VA examination. 

4. Determine whether the record supports referral for consideration of an extraschedular rating for the right TKA residuals. If so, refer the claim for adjudication in accordance with 38 C.F.R. § 3.321(b) (2013)

5. Schedule the Veteran for a new VA examination to determine the severity of the service-connected PUD. The examiner should state that the claims file was reviewed. 

The severity of the PUD should be noted, along with the following: the number of recurring episodes, the symptoms and manifestations, the duration of symptoms, the absence or presence of incapacitating episodes, and whether there is vomiting, recurrent hematemesis, and manifestations of anemia and weight loss productive of definite impairment of health. 

6. Obtain an opinion as to whether the Veteran's service connected disabilities would prevent him from performing employment for which he would otherwise be qualified.  The examiner should provide reasons for this opinion.

7. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


